Motion to Dismiss.
Plaintiff and appellee has moved to dismiss the appeal in this case on the ground that it is not possible for this court to dispose of the issues, as the petition is missing from the transcript.
By order of this court of date October 5, 1926, the present suit, No. 28191, was consolidated with suits Nos. 27810 and 27885, each entitled Joseph Rosenberg v. Philip J. Derbes, as one transcript.
As the petition which is absent from the transcript in this particular case, No. 28191, is found in the transcript in the consolidated case, No. 27810, this document is properly before the court for its consideration.
The motion to dismiss is therefore without merit, and it is ordered that said motion be overruled.
                         On the Merits.